DETAILED ACTION
This is in response to the amendment filed on 08/10/2022. Claims 1-20 are pending in this Action. 
Remark
In the response filed 08/10/2022, claims 6, 7, and 19 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s amendments regarding 35 USC 101 rejections are accepted by the Examiner. Therefore, prior 35 USC 101 rejections are withdrawn. 
The Applicant’s amendments regarding 35 USC 112(b) rejections are accepted by the Examiner. Therefore, prior 35 USC 112(b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. 
With respect to 35 USC 112(b) rejections, the applicant argues that “[a]s explained in paragraph [0078], the ‘first partition’ is replaced by a reference to something in the dedup map. While in many cases, the referee may already be in the dedup map, the reference still points “to” the dedup map.”
The Examiner respectfully disagrees.
The Examiner holds that contrary to the applicant’s assertion, the language used in claims 1, 6, and 19-20 and the specification are not the same and contain different meaning and weights. As applicant asserted above, the specification in paragraph 78 describes the “first portion” is replaced by a reference to something in the dedeup map.  However, claims 1, 6, and 19-20 recites that the “first portion” is replaced by a reference to the dedeup map, not to something in the dedup map.  The phrase to something (e.g. data block) in the dedeup map is missing in the claims. The Examiner believes a direct reference to dedup map and a reference to something in the dedup map are entirely different and carry different patentable weights. 
Therefore, based on above reasoning, the claimed subject matter of “replacing the partition with a reference to the dedup map” is not the same and consistent with the subject matter of “replacing the partition with an index from the dedup map” described in the paragraph 78 of specification. As such, said limitation renders the claims 1, 6, and 19-2 indefinite. 
Moreover, the applicant did not respond to the 35 USC 112(b) rejection of claim 15.
Therefore, the prior 35 USC 112(b) rejections of claims 1-20 are maintained.

With respect to 35 USC 103 rejections, the applicant argues:

…in Das, the chunk is first compared to a hash table and then matched with data in the blockchain. In the claimed inventions, in contrast, the partitions are compared/matched with information in a separate data structure i.e., a deduplication map. As explained in paragraphPage 8 of 10 Appl. No. 16/939,374[0078] of the Applicant's specification, the claimed dedup map actually contains previous partition data. 
Katsak also fails to teach or suggest the elements quoted above. Instead, Katsak describes a blockchain file system in which:  
Deduplication can include comparing a hash digest output (e.g , a SHA-256 hash) of data requested to be committed to the blockehain with the hash digest. output of all data blocks already committed to the blockhain to determine whether the data requested to be written is a duplicate existing data or not Id. at [0030]. 
Thus, like Das, the system in Katsak first compares to a hash table, and then matches with actual data in the blockchain, and not something in the claimed "dedup map." 

The Examiner respectfully disagrees.
When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the Specification, reading language of the claims in light of the Specification as it would be interpreted by one of the ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
The applicant alleges that Das (and Katsak) fails to disclose the feature of comparing the plurality of partitions to a deduplication (dedup) map because the claimed dedup map as explained in the specification (e.g. para 78) “actually contains previous partition data.” 
In response to applicant's argument that the references fail to show certain feature of applicant’s invention, it is noted that the feature upon which applicant relies (i.e., the claimed dedup map contains previous partition data) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner based on broadest and reasonable interpretation of the claimed limitations in light of the specification and without importing the limitations of the specification into the claims, interprets the claimed “dedup map” as data, object, data storage, or a table. The Examiner holds that Das (not Katsak) in at least para 33 and Fig. 2 discloses comparing the blocks to data in a history storage/table (i.e. dedup map) utilizing hash values and references which reads on the limitation of comparing the plurality of partitions to a deduplication (dedup) map, as required by at least claim 1.
With respect to amended claim 7, the applicant argues that neither Das nor Katsak teach or suggest the claimed dedup map and “adding subsequent block partition to the non-existence dedup map.” The Examiner respectfully disagrees.
First, claim 7 does not mention the term “non-existence” and does not require to create a new dedup map (that did not exist before). It is simply updating the current dedup map by adding a data block to it.
Secondly, the Examiner holds that Das in at least para 33-34, 38, and Fig. 2 discloses that in response to comparison of a new data chunk with data chunks stored in the history storage/table, if the data block/chunk does not exist in the history, adding/storing the new data block/chunk to the history. The history data (i.e. dedup map) is updated by adding/storing the new block/chunk in the history storage/table, and thus an updated history storage/table is created. As such, Das discloses the limitations of “updating the dedup map in response to the comparison of the plurality of subsequent block partitions, wherein the updating comprises adding at least one of the plurality of subsequent block portions to the dedup map to create and updated dedup map,” as recited in amended claim 7.
 Therefore, the 35 USC 103 rejections of claims 1-20 are maintained. 
	
Interpretation of Claims - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Amended claim 19 recites “the blockchain network comprising a plurality of peer nodes.” The specification of current invention does not explicitly specify whether the “peer nodes” are hardware or software per se, or combination of both. However, based on common knowledge in the art, the Examiner interprets the “peer nodes” as computing devices comprising combinations of hardware and software and they are not software per se components). As such, claim 19 would be statutory).
In the response to this Office action, the applicant is advised to determine whether the applicant agrees or disagrees to the above Examiner’s interpretation of “peer nodes.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, and 19-20,
The claims recite replacing a first partition…with a reference (or reference index) to the dedup map which is inconsistent with the specification. The specification at least in paragraph 78 specifies replacing the partition with an index from the dedup map which is different from replacing the partition with a reference to the dedup map. As such, said inconsistency makes that claims indefinite. 
Regarding claims 2-18,
the claims depend on rejected claim 1 and inherent the deficiency of the claim. As such claims 2-18 are rejected under 35 USC 112(b) for the same reasons recited in rejection of claim 1.
Further regarding claim 15, 
the claim recites receiving a request for copy from “a crashed node.” It is not clear how a crashed node that is not working and failed could send a copy request. The specification of current invention in paragraph 39 specifies that “a crashed node” would send request copy after the crash and rebooting. Thus, the claim is ambiguous and must be clarified. The claim is rejected under 35 USC 112(b) for being ambiguous and indefinite. 
Moreover, regarding claim 19, 
the amended claim recites “a blockchain network” in line one. It is not clear whether mentioned “blockchain network” is the same as amended “blockchain network” that has already been added to the preamble or it is a new blockchain network. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Das, US 2014/0188822 in view of Katsak et al., US 2020/0412525 (Katsak, hereafter). 
Regarding claim 1,
Das discloses a method for deduplicating a distributed ledger, comprising: 
splitting a new block (See Das: at least para 29, 33, and Fig. 2, dividing data of a data stream into blocks (i.e. partitions)); 
comparing the plurality of partitions to a deduplication (dedup) map (See Das: at least para 33 and Fig. 2, comparing the blocks to history data of a history storage/table (i.e. dedup map) utilizing hash values and references); 
replacing a first partition of the plurality of partitions with a first reference to the dedup map to produce a transformed block (See Das: at least para 33 and Fig. 2, replacing a first block of plurality blocks with a first reference of history to produce a de-duplicated /transformed data of the data stream); and 
communicating the transformed block via a network interface to one or more peers (See Das: at least para 33-34 and Fig. 2, transmitting the de-duplicated data of the data stream over a network to other devices (e.g. peers)).  
Although Das discloses data/block of the data stream, Das does not explicitly teach a block/data for a distributed ledger.
On the other hand, Katsak discloses deduplication of data for a blockchain (i.e. a distributed ledger) (See Katsakt: at least para 25 and 30). Das and Katsak are from the same field of endeavor of data processing and deduplication. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Das with Katsak’s teaching in order to split a new block for a distributed ledger into a plurality of partitions with reasonable expectation of success. The motivation for doing so would have been to improve functionality of method by enabling the method to perform a deduplication function for a blockchain by dividing data of blocks.
Regarding claim 2,
the combination of Das and Katsak discloses creating a second reference in the dedup map; replacing the second partition of the plurality of partitions with the second reference; and communicating the second reference via the network interface to the one or more peers (See Das: at least para 33-34 and Fig. 2, creating a new reference in history table for a new partition and using said new reference to replace a matching partition and transmitting it though the deduplicated data).  
Regarding claim 3,
the combination of Das and Katsak discloses receiving the second reference; and updating a local copy of the dedup map with the second reference (See Das: at least para 27 and 33 and Fig. 1-2, the history (i.e. dedup map) could be stored in a local storage).  
Regarding claim 4,
the combination of Das and Katsak discloses determining whether the second partition is currently referenced in the dedup map; responsive to the second partition being currently referenced, replacing the second partition with the second reference to produce the transformed block; and P202001037US01Page 42 of 47responsive to the second partition not being currently referenced, communicating the transformed block with the second partition (See Das: at least para 33-34 and Fig. 2).  
Regarding claim 5,
the combination of Das and Katsak discloses receiving the transformed block; and reconstructing the new block using the transformed block and a local copy of the dedup map (See Das: at least para 26-27, 50-51 and Fig. 12, receiving deduplicated data and recreating the data using history that might be stored in the local storage).    
Regarding claim 6,
the combination of Das and Katsak discloses receiving a subsequent block for addition to the distributed ledger; splitting the subsequent block on the distributed ledger into a plurality of subsequent block partitions; comparing the plurality of subsequent block partitions to the dedup map; replacing a first partition of the plurality of subsequent partitions with the first reference index to the dedup map to produce a transformed subsequent block; and communicating the transformed subsequent block over the network to a one or more peers in the distributed ledger (See Das: at least para 33-34 and Fig. 2 and Katsak: at least 25, 27, and 30, a new block for addition to blockchain is received and the same functions of splitting, comparing, replacing, and transmitting functions as explained in claim 1 would be applied to the new block/data).    
Regarding claim 7,
the combination of Das and Katsak discloses updating the dedup map in response to the comparison of the plurality of subsequent block partitions, wherein the updating comprises adding at least one of the plurality of subsequent block portions to the dedup map to create and updated dedup map (See Das: at least para 33-34, 38, and Fig. 2, in response to comparison, if the data block/chunk does not exist in the history, adding/storing the new data block/chunk to the history. The history data (i.e. dedup map) is updated by adding/storing the new block/chunk in the history storage/table, as such an updated history data is created).    
Regarding claim 8,
the combination of Das and Katsak discloses wherein the communication of the first partition is by the first reference responsive to the first partition already existing in the dedup map (See Das: at least para 33-34 and Fig. 2).   
Regarding claim 9,
the combination of Das and Katsak discloses reconstructing the new block from the transformed block and the dedup map (See Das: at least para 26-27, 50-51 and Fig. 12).     
Regarding claim 10,
the combination of Das and Katsak discloses receiving a request for a copy of the distributed ledger from a requesting peer node, the distributed ledger comprising a plurality of previously accepted blocks (See Katsak: at least 25, 27, and 30, a copy request to duplicate a block is received, wherein the blockchain comprises a chain of blocks already accepted); splitting one of the plurality of previously accepted blocks into a plurality of previously accepted block partitions; comparing the plurality of previously accepted block partitions to the dedup map; replacing at least some of the previously accepted block partitions with reference indexes to the dedup map to produce a transformed previously accepted block; and communicating the transformed previously accepted block over the network to the requesting node (See Das: at least para 33-34 and Fig. 2 and Katsak: at least 25, 27, and 30, the same functions of splitting, comparing, replacing, and transmitting functions as explained in claim 1 would be applied to the previous blocks/data (i.e. partitions)).   
Regarding claim 12,
the combination of Das and Katsak discloses building a copy of the dedup map at the requesting node (See Das: at least para 33-34 and Fig. 2).  
Regarding claim 13,
the combination of Das and Katsak discloses transmitting a first block in the distributed ledger without transformation (See Das: at least para 33-34 and Fig. 2, a data stream (or block) that all the partitions or (data blocks) are new could be transmitted without transformation).    
Regarding claim 14,
the combination of Das and Katsak discloses wherein the receiving a request for a copy of the distributed ledger is received from a new node joining the distributed ledger (See Katsak: at least 25, 27, and 30, a copy request could be received from any node or a new node as it is within the knowledge of a person of ordinary skill in the art).  
Regarding claim 20,
the scope of the claim is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Das, US 2014/0188822 in view of Katsak et al., US 2020/0412525 and further in view of Hu et al., US 10,333,694 (Hu, hereafter).
Although, the combination of Das and Katsak discloses reading a copy of the blockchain (i.e. distributed ledger) and nodes communicating over a network, it does not explicitly teach using a gossip protocol to communicate. 
On the other hand, Hu discloses receiving copy of a ledger at nodes/peers wherein the nodes/peers use a gossip protocol (See Hu: at least col. 15, line 47-67). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Das and Katsak with Hu’s teaching in order to receive the request for a copy of the distributed ledger at a peer node; and communicate the transformed previously accepted block to the requesting node using a gossip protocol with reasonable expectation of success. The motivation for doing so would have been to improve functionality of method by enabling the method to transmit and broadcast data to all of the nodes/peers in the network.  

  Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Das, US 2014/0188822 in view of Katsak et al., US 2020/0412525 and further in view of Chau et al., US 2001/0037398 (Chao, hereafter).
Although, the combination of Das and Katsak discloses reading a copy of the blockchain (i.e. distributed ledger) and nodes communicating over a network, it does not explicitly teach receiving a request for a copy of the data is received from a crashed node.  
On the other hand, Chao discloses requesting a copy of data from a crashed node in a distribution group (See Chao: at least para 56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Das and Katsak with Choa’s teaching in order to wherein the receiving a request for a copy of the distributed ledger is received from a crashed node in the distributed ledger with reasonable expectation of success. The motivation for doing so would have been to improve functionality of method by restoring and bringing back a crashed/failed node to the blockchain. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Das, US 2014/0188822 in view of Katsak et al., US 2020/0412525 and further in view of Shanmuganathan, US 10,037,337.
Although, the combination of Das and Katsak discloses wherein the dedup map is maintained at an ordering node (See at least Fig. 1-2 and para 33-34, a history table as a dedup table in a computing device such as server and transmitting to other devices), it does not explicitly teach transmitting updates to the dedup map to a plurality of peer nodes.  
On the other hand, Shanmuganathan discloses keeping a deduplication map in an ordering node and propagating updates of the deduplication map to other nodes in the distributed storage system (See Shanmuganathan: at least col. 7, line 13-28 and Fig. 5-6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Das and Katsak with Shanmuganathan’s teaching in order to wherein the dedup map is maintained at an ordering node; and further comprising transmitting updates to the dedup map to a plurality of peer nodes with reasonable expectation of success. The motivation for doing so would have been to improve functionality of method by maintaining history tables (dedup maps) in other nodes and keep them updated with the last changes. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Das, US 2014/0188822 in view of Katsak et al., US 2020/0412525 and further in view of Colgrove et al., US 2013/0086006 (Colgrove, hereafter).
Although, the combination of Das and Katsak discloses a history table as a dedup table, it does not explicitly teach in response to the dedup map exceeding a predetermined size, selectively deleting portions of the dedup map.  
On the other hand, Colgrove discloses evicting/removing entries from a deduplication table when the size of the deduplication table reaching a given threshold 
(See Colgrove: at least para 121-122 and Fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Das and Katsak with Shanmuganathan’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve efficiency of the managing the history/deduplication table by controlling the size of the history/deduplication table. 

Regarding claim 18,
the combination of Das, Katsak, and Colgrove discloses changing the predetermined size (It would be obvious to a person of ordinary skill in the art to increase the size of a table (i.e. a deduplication map/table as disclosed by Das and Colgrove) to store more entries or records).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Das, US 2014/0188822 in view of Gupta, US 2020/0134621. 
Das discloses a deduplicating (dedup) method comprising: 
splitting a new block (See Das: at least para 29, 33, and Fig. 2, dividing data of a data stream into blocks (i.e. partitions)); 
comparing the plurality of partitions to a deduplication (dedup) map (See Das: at least para 33 and Fig. 2, comparing the blocks to a history storage/table (i.e. dedup map) utilizing hash values and references); 
replacing a first partition of the plurality of partitions with a first reference index to the dedup map to produce a transformed block (See Das: at least para 33 and Fig. 2, replacing a first block of plurality blocks with a first reference of history to produce a de-duplicated /transformed data of the data stream); and 
communicating the transformed block to the plurality of peers  (See Das: at least para 33-34 and Fig. 2, transmitting the de-duplicated data of the data stream over a network to other devices (e.g. peers)).  
Although Das discloses data/block of the data stream, Das does not explicitly teach a blockchain, comprising: an ordering service associated with a blockchain network, the blockchain network comprising a plurality of peer nodes, wherein the ordering service adapt to perform a method and a block on the blockchain.
On the other hand, Gupta discloses a blockchain comprising an ordering service for performing a function associated with a blockchain wherein the blockchain comprising peer nodes (See Gupta: at least Fig. 2 and para 30). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Das with Gupta’s teaching in order to include a blockchain, comprising: an ordering service associated with a blockchain network, the blockchain network comprising a plurality of peer nodes, wherein the ordering service adapt to perform a deduplication method comprising: splitting a new block on the blockchain, with reasonable expectation of success. The motivation for doing so would have been to improve functionality of Das invention by including a system which enables a user to place an order and to perform a deduplication method for a blockchain.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        10/20/2022